Citation Nr: 0002736	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-15 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for arthritis of 
multiple joints.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 until 
January 1997.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1997 of the Detroit, Michigan Regional 
Office (RO) which denied service connection for heart 
disease, arthritis of multiple joints and a back disability.

The record reflects that the issue of entitlement to service 
connection for tinnitus due to acoustic trauma was raised in 
the appellant's notice of disagreement received in December 
1997.  Reference to such was also made upon personal hearing 
on appeal in November 1999.  However, this matter has not 
been adjudicated by the RO and is not properly before the 
Board for appellate review at this time.  It is referred to 
the RO for appropriate consideration.  

The issue of entitlement to service connection for arthritis 
of multiple joints is addressed in the REMAND following the 
ORDER portion of this decision.


FINDINGS OF FACT

1.  The claim for service connection for a back disorder is 
not plausible.  

2.  The claim for service connection for a heart disorder is 
not plausible.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim of entitlement to service connection for a 
heart disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has a chronic heart disorder that 
was initially demonstrated in service.  He also asserts that 
he may have injured his back in service and now has chronic 
pain thereof for which service connection should now be 
granted by the Board.  He asserts that he was afforded an 
inadequate VA examination in May 1997 in this regard pursuant 
to his filing of a claim for a low back disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1999).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim for service 
connection for a low back disorder or a heart disorder.  In 
this regard, he has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that each claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994), Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the 
appeal must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); 
see also Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish a well-grounded claim for service connection in 
the instant case, the appellant must satisfy three elements.  
First, there must be a medical diagnosis of a current 
disability.  Second, there must be medical, or in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service.  Third, there must be medical 
evidence of a nexus between the in-service disease or injury 
and the currently claimed disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, supra.  

The service medical records reveal that at the time of 
examination for entrance into service, in December 1992, the 
veteran completed a medical history report wherein he 
indicated he had a history of a murmur as a child.  Physical 
examination of the heart at that time was negative for a 
heart disorder, and revealed no murmur.  On additional 
consultation in January 1993, it was recorded that a cardiac 
examination revealed a functional murmur of no clinical 
significance.  The condition was also recorded on the service 
discharge examination report dated in November 1996.  The 
service medical records reflect no treatment for any injury 
or complaint referable to the veteran's back.  Upon 
examination in November 1996 for discharge from active duty, 
the appellant indicated that he had recurrent back pain.  On 
physical examination at that time, the spine was evaluated as 
normal.  

The veteran was afforded an initial post service VA 
examination for compensation and pension purposes in May 1997 
when he complained of low back pain of two years' duration.  
It was reported that examination of the low back revealed 
findings completely within normal limits, including range of 
motion.  It was noted that X-rays of the lumbar spine were 
also normal.  An assessment of low back pain with clinically 
normal examination and X-rays was rendered.  

On VA general medical examination in May 1997, it was 
determined that the veteran had a ejection systolic heart 
murmur with no significant abnormalities on 
electrocardiogram.  The examiner noted, however, that an 
echocardiogram had been performed in November 1996 at the 
time of separation and that the results of such were not 
available to him on the current occasion.  The appellant was 
subsequently afforded a VA heart evaluation in March 1998 
where it was determined that he had no evidence of clinically 
significant valvular heart disease, but that there was 
borderline left ventricular hypertrophy of unknown cause.  

The veteran presented testimony upon personal hearing on 
appeal in November 1999 to the effect that he developed 
continuing mid to lower back pain in service and felt that he 
may have injured his back while playing football on the base 
team.  He stated that he had not sought any treatment during 
service or since that time.  He also reported a history of 
chest pain since service which he related to abnormal heart 
findings in service.

Analysis

Although the veteran claims that he now has heart and back 
disorders which are of service onset, the record contains no 
competent evidence to support this statement.  The service 
medical records reflect no treatment for any complaints 
referable to the back and no objective findings of functional 
loss or back pathology were identified upon VA examination in 
May 1997.  The veteran himself has not presented any clinical 
evidence to the contrary and, moreover, has stated that he 
has not received any back treatment postservice.  
Consequently, there is no competent medical evidence or 
diagnosis of any ratable back disability at this time for 
which service connection may be considered.  A claim for 
service-connection must be accompanied by evidence which 
establishes that the claimed disability currently exists.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A 
well-grounded claim requires evidence of a present 
disability.  Brammer at  223.  

Although the veteran reported a history of a heart murmur as 
a child on examination for entrance into service, clinical 
evaluation of the heart at that time was unremarkable, and a 
murmur was not identified.  As such, the veteran is presumed 
to have been in sound condition as to a heart disorder, 
including a murmur, on entrance into service.  38 C.F.R. 
§ 3.304(b) (1999).  Although a heart murmur was initially 
clinically identified in the record on examination in 
service, in January 1993, and subsequent to service, on VA 
examinations in May 1997 and March 1998, it is not a ratable 
disability for VA compensation purposes.  Likewise, the 
borderline left ventricular hypertrophy also identified on VA 
examination in March 1998, has not been shown to be of 
clinical significance.  Rather, the examining cardiologist at 
that time specifically reported that the veteran had no 
evidence of clinically significant valvular heart disease.  
As noted above, service connection may not be established in 
the absence of demonstration of a ratable disability.  No 
competent examiner has attributed the murmur or borderline 
left ventricular hypertrophy to a disease or injury in 
service.  In fact, the murmur has consistently not been shown 
to be other than functional in nature.  

Although the veteran now claims that he indeed has heart and 
back disorders which are of service onset, and can attest to 
symptoms he experienced in service and currently, the Board 
points out that as a lay person who is untrained in the field 
of medicine, he is not competent to diagnose, or provide a 
medical opinion as to the etiology of any disorder.  Espiritu 
v. Derwinski, 2 Vet.App. 492, 494 (1992).  Consequently, his 
own assertions that he has a ratable back or heart disability 
do not constitute cognizable evidence upon which to reach the 
merits of this matter, especially in view of the clinically 
negative findings on examination.

The Board must also point out in this instance that a well-
grounded claim must be supported by evidence, more than 
merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran currently has a ratable heart or back disability, his 
claims for service connection for such are not well grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  
Accordingly, the appeal is denied.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995).

As the veteran's claims are not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make these claims well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above cited 
disorders.  Robinette, 8 Vet.App. at 77.


ORDER

The claim for service connection for a back disorder is not 
well grounded; the appeal in this regard is thus denied.

The claim for service connection for a heart disorder is not 
well grounded; the appeal in this regard is thus denied.



REMAND

During the course of his hearing before the Board in November 
1999, the veteran indicated that certain VA medical records 
are absent from his claims folder.  In particular, the 
veteran avers that he was treated as an outpatient at the 
Detroit VA Medical Center after discharge from service for 
symptoms of multiple joint pain.  In light of the testimony 
advanced as to the absence of VA treatment records which are 
deemed to be within the constructive possession of VA 
although not within the claims folder, further action is 
deemed to be in order in regard to the claim for service 
connection for arthritis of multiple joints.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, in order to afford the veteran every 
consideration of due process, this case is REMANDED to the RO 
for the following actions:

1.  Any and all of the veteran's VA 
outpatient treatment records dating from 
January 1997 should be requested from the 
Detroit, Michigan VA Medical Center and 
be associated with the claims folder.

2.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issues of entitlement 
to service connection for arthritis of 
multiple joints.  If action remains 
adverse to the appellant, he should be 
furnished a supplemental statement of 
the case and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

